Citation Nr: 1102664	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-29 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar fasciitis with heel spur syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 2001 to 
January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
Jurisdiction of this matter is with the RO in Baltimore, 
Maryland, the state where the Veteran currently resides.

In December 2009, the Board remanded this matter to the RO for 
additional development.  

As the matter on appeal involves a request for a higher initial 
rating following a grant of service connection, the Board has 
characterized the matter on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disabilities).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the December 2009 remand, the Board noted that the Veteran had 
indicated that her symptoms associated with her service- 
connected bilateral plantar fasciitis had worsened, specifically 
noting chronic persistent pain, discomfort, spasms, and 
limitation of motion.  Therefore, to ensure that the record 
reflected the current severity of the Veteran's service-connected 
bilateral plantar fasciitis with heel spur syndrome, the Board 
remanded this matter for a more contemporaneous examination with 
findings responsive to the applicable rating criteria.   Although 
the Veteran was afforded a May 2010 VA examination, there were no 
range of motion findings provided to specifically address the 
Veteran's contentions that she experienced limitation of motion 
due to her service-connected disability.  It is noted that there 
was a finding that there was no "painful motion" as to either 
foot, although ranges of motion were not set forth.  She had 
reported some limitation of motion of the feet and it is not 
clear that this finding reflects that normal motion was in fact 
found.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the above, the Board finds that the Veteran should be 
afforded an additional examination  and that the examination 
report should set forth specific findings responsive to all 
applicable rating criteria, to include range of motion,  as well 
as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran 
to undergo an appropriate VA examination, by 
an examiner with the appropriate expertise.  
The entire claims file must be made available 
to the examiner designated to examine the 
Veteran.  All appropriate tests or studies 
should be accomplished and all clinical 
findings should be reported in detail.  

The examiner is requested to describe the 
severity of the Veteran's service- connected 
bilateral plantar fasciitis with heel spur 
syndrome with specific findings of impairment 
reported in detail.

The examiner should conduct range of motion 
testing, expressed in degrees.  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or in 
coordination associated with the Veteran's 
bilateral plantar fasciitis with heel spur 
syndrome.  If pain on motion is observed, the 
examiner should indicate the point at which 
pain begins.  In addition, the examiner 
should indicate whether, and to what extent, 
the Veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups and/or 
with repeated use; to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  If 
there is no specific limitation of motion of 
the feet or toes due to the service connected 
impairment, that should also be set forth in 
detail.

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached.

2.  To help avoid future remand, the RO/AMC 
must ensure that all requested actions have 
been accomplished in compliance with this 
REMAND. If any action is not undertaken, or 
is taken in a deficient manner, appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim on appeal in 
light of all pertinent evidence and legal 
authority.   If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided with a 
SSOC. An appropriate period of time should be 
allowed for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


